DETAILED ACTION
Notice to Applicant

1.	The following is a FINAL office action upon examination of application number 15/897,010 Claims 24, 29-34, 36-41, and 43-46 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 15/897,010, filed 02/14/2018 Claims Priority from Provisional Application 62/492,668, filed 05/01/2017.

Response to Amendment

4.	In the response filed July 22, 2021, Applicant amended claims 24, 34, and 41, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.



Response to Arguments

7.	Applicant's arguments filed July 22, 2021, have been fully considered.

8.	Applicant submits “Similar to the claim of Example 39, claim 24 involves a machine learning model that is trained using particular data (e.g., expert input) to a particular end (e.g., determining macro factors for an event). Claim 24 does not recite mathematics, though limitations may be based on mathematical concepts. Claim 24 does not recite a mental process because it is no more practically performable in the human mind than the technique of Example 39’s claim. This is implicitly recognized in the Office Action, which only alleges that the claim recites a method of organizing human activity.” [Applicant’s Remarks, 07/22/2021, page 14]

The Examiner respectfully disagrees. With respect to Applicant's comparison to Example 39, Examiner points out that the claimed invention in Example 39 addresses the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image in prior art methods in  by using a combination of features to more robustly detect human faces found. As stated in Example 39, the claim recites “A computer-implemented method of training a neural network for facial detection comprising: collecting a set of digital facial images from a database; applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; 

9.	Applicant submits “Even if claim 24 recites a method of organizing human activity, which is not conceded, claim 24 is eligible at least because it integrates any recited judicial exception into a practical application of training and applying a machine learning model. Example 39 demonstrates that machine learning features are not part of an abstract idea. As such, the machine learning features of claim 24 are similarly not part of an abstract idea, but rather must be recognized as additional elements. With respect to Prong 2 of Step 2A, it is clear that claim 24 is not directed to an abstract idea, because the additional elements related to machine learning integrate any recited judicial exception into a practical application of training and applying a machine learning model. As such, claim 24 is directed to eligible subject matter.” [Applicant’s 

Applicant submits that, under Step 2A Prong Two, “Even if claim 24 recites a method of organizing human activity, which is not conceded, claim 24 is eligible at least because it integrates any recited judicial exception into a practical application of training and applying a machine learning model.” The Examiner respectfully disagrees. When evaluated under Step 2A, Prong Two, the additional elements, as recited in exemplary claim 1, are “a tree data storage structure,” “a machine learning model,” “a graphical scenario tree,” “one or more user interface elements,” and “the graphical user interface” which merely serves to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). These elements, whether taken individually or in combination, do not integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Applicant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components or that these components are used in a unique or unconventional manner different from their ordinary purpose. In other words, the claim is not focused on an improvement to computers or software as tools, but similar to the Federal Circuit's finding in the FairWarning decision, “the focus of the claims is not on ... an FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the maintaining, using, instantiating, providing, generating, receiving, and processing steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. There is no support to show that implementing the claim steps amounts to a technical improvement.
Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. While the Applicant submits that “claim 24 is eligible at least because it integrates any recited judicial exception into a practical application of training and applying a machine learning model,” it bears emphasis that no computing device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply a graphical scenario tree, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of generating scenarios, at most, an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). Further, the claim language referring to the use of a machine learning model is recited at a high level of generality and serves to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Furthermore, machine learning model was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of a machine learning model is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 39:  “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”). Accordingly, the machine learning algorithm recited in claims 1/20 does not add significantly more. The Examiner further points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Furthermore, it is noted that the claim language referring to the use of a tree data storage structure, a machine learning model, a graphical scenario tree, one or more user interface elements, and a graphical user interface is recited at a high level of generality and serves to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. Therefore, Applicant’s assertion that the claims include a practical application under Prong Two is not persuasive.

10.	Applicant submits “claim 24 is directed to a particular improvement in generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface.” Rather than broadly attempting to monopolize an abstract idea, claim 24 includes a specific improvement over prior systems…The technique of claim 24 provides a particular improvement that enables macro factor-based machine learning modeling of the potential results of an event in a manner that can be updated periodically using machine-readable 

Applicant alludes to Step 2B of the eligibility inquiry by suggesting that “claim 24 is directed to a particular improvement in generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface.” The Examiner respectfully disagrees and notes that no such “improvement” has been shown. The claims merely produce a result in the form of “a graphical scenario tree,” which is not an improvement to the graphical user interface, data processor, memory, or any other system or technology. The claims have not been shown to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. There is no indication that any of the additional elements or the combination of elements amount to an improvement to the computer or to any technology. Their individual and collective functions merely provide generic computer implementation. Therefore, these additional claim elements do not amount to significantly more than the abstract idea itself. Accordingly, this argument is found unpersuasive. Furthermore, in response to Applicant’s argument that the claims do not attempt to monopolize an abstract idea, it is noted that preemption is not dispositive in determining patent eligibility. Even if a claim does not preempt an entire field, it still may be found ineligible. The Examiner emphasizes that "the absence of complete preemption does not demonstrate patent eligibility." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). "Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot." Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 13 62-63 (Fed. Cir. 2015) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract."). Accordingly, Applicant’s preemption-based argument is not persuasive.


11.	Applicant submits “the cited combination does not teach or suggest the newly added limitation “wherein the tree data storage structure was generated using a machine learning model trained on expert input to determine macro factors corresponding to an event, the event represented by the event node and the determined macro factors represented by the macro factors nodes in the tree data storage structure.” The cited combination is silent as to these features.” [Applicant’s Remarks, 07/22/2021, pages 15-16]

In response to the Applicant’s argument that “the cited combination does not teach or suggest the newly added limitation “wherein the tree data storage structure was generated using a machine learning model trained on expert input to determine macro factors corresponding to an event, the event represented by the event node and the determined macro factors represented by the macro factors nodes in the tree data storage structure,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 07/22/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 24 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.


With respect to the §103 rejection of independent claim 24, Applicant argues that “none of the other cited portions of Berkowitz teaches or suggests poll questions as claimed, nor periodically updating the tree data storage structure using machine-readable answers to the poll questions as claimed.” However, in at least col. 39, lines 1-12 and col. 39, lines 43-57, Berkowitz teaches the instant limitation by modifying a data structure based on received data including responses to risk analysis questions. In particular, Berkowitz’s continuous update of the scenario tree data structure for future-risk computation, which encompasses a recurring update to the portfolio analysis model, as discussed in at least col. 38, lines 42-67, col. 39, lines 1-12, col. 39, lines 43-57, col. 44, lines 40-46, is reasonably understood as teaching the disputed “periodically or continuously updating the tree data storage structure using machine-readable answers to the poll questions” since Berkowitz’s continuous update is conducted pursuant to received input data in response to questions. Updating a scenario tree data structure suggests updating the tree data storage structure. Moreover, the Examiner points out that updating a scenario based on received input data sets, is an essential, necessary, and ubiquitous feature in scenario analysis. Notwithstanding that modifying inputs to determine how the outputs vary for different scenarios is obvious, if not inherent, features of virtually all scenario modeling schemes, the Examiner emphasizes that Berkowitz, variations in input parameters to construct a path-dependent tree (e.g., col. 36, lines 43-55) encompasses the claim feature for updating the tree data storage structure based on received input data sets . One of ordinary skill in the art would understand that  scenario analysis involves examining multiple inputs. 
In further support of the reasonableness of mapping Berkowitz’s scenario tree data structure to the claimed tree data storage structure, it is noted that col. 2, lines 66-67 & col. 3, 

13.	Applicant submits that Lakshminarayan is silent as to a set of poll questions generated by applying a machine learning model to the tree data storage structure. [Applicant’s Remarks, 07/22/2021, page 19]

With respect to the §103 rejection of independent claim 24, Applicant next argues that “Lakshminarayan is silent as to a set of poll questions generated by applying a machine learning model to the tree data storage structure.” However, in at least paragraphs 0040, 0041, 0043, 0046, Lakshminarayan teaches the instant limitation by generating poll questions by applying a machine learning model to the tree data storage structure. In particular, Lakshminarayan system for quantifying financial impact of marketing investment, which encompasses formulating questions by using a model to accurately predict financial performance given a portfolio of marketing investments, as discussed in paragraphs 0040 and 0043, is reasonably understood as 

14.	Applicant submits that “the cited paragraphs of Lakshminarayan do not teach or suggest receiving answers that are machine-readable to the set of poll questions.” [Applicant’s Remarks, 07/22/2021, page 20]

Next, with respect to Applicant’s argument that Lakshminarayan does not teach or suggest receiving answers that are machine-readable to the set of poll questions, the Examiner respectfully disagrees. In particular, Lakshminarayan teaches receiving machine-readable answers to the set of poll questions by receiving answers to the expert survey questionnaire, as discussed in at least paragraphs 0040, 0045, 0046. 
As noted in paragraph 0325 of the Applicant’s Specification, “A network interface 3408 is provided for communications with other computing devices, for example, to obtain information 
In further support of the reasonableness of mapping Lakshminarayan’s received responses to the received machine-readable answers, it is noted that paragraph 0041 discloses that “a commercially available web based survey delivery and management tool that provides an easy to use interface for the survey design, delivery and analysis of the responses to the questions may be used to adjust the models and moderate a discussion amongst the experts effectively.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Lakshminarayan teaches and at least suggests the disputed limitation.

15.	 Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.


Claim Rejections - 35 USC § 101

16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 24, 29-34, 36-41, and 43-46 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 24, 29-34, 36-41, and 43-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 24, 29-34, 36-41, and 43-46 are directed to a method, a computer program product, and a system (i.e., process, machine, manufacture, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 24 and 28-46 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 24, 29-34, 36-41, and 43-46 are directed toward a method, computer program product and system for generating scenarios and user interface elements representing valuations of instruments under “maintaining a tree data storage structure representing the scenarios, the tree data storage structure including a plurality of nodes defining a descriptor, a probability value, and a data value, the tree data storage structure including an event node corresponding to a root node, outcome nodes corresponding to children of the root nodes, and macro factors nodes corresponding to further children of the outcome nodes, each macro factors node including a data value; determine macro factors corresponding to an event, the event represented by the event node and the determined macro factors represented by the macro factors nodes in the tree data storage structure; determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each path, 2traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis; instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; and providing the graphical scenario tree; and periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; receiving machine-readable answers to the set of poll questions; and  processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value” would be directed to the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity. As stated in the January 2019 Guidance, the phrase 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a tree data storage structure,” “a machine learning model,” “a graphical scenario tree,” “one or more user interface elements,” “the graphical user interface” [claim 24]; “a tree data storage structure,” “a machine learning model,”  “a graphical scenario tree,” “one or more user interface elements,” “the graphical user interface” [claim 34]; “a processor,” “a non-transitory computer-readable storage medium storing computer program instructions executable by the processor,” “user interface elements,” “a graphical user interface,” “a tree data storage structure,” “a machine learning model,” “a graphical scenario tree,” “one or more user interface elements” [claim 41]; and “an expert interface” [claims 29-30, 36-37, 43-44] 5. These computing elements amount to using a generic computer programmed with computer-executable instructions/software to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to process each machine-readable answer to determine and apply one or more morph factors to at least one node 
Even if the machine learning model was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of a machine learning model is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 39:  “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”).  
Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a 
Claims 29-34, 36-41, and 43-46 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 29-33, 36-40, and 43-46 (i.e., providing, to be dynamically rendered, an expert interface for receiving the received input data sets representing inputs from one or more experts, the expert interface including one or more expert interface visual interface elements, which when interacted with by the one or more experts, indicate the inputs from the one or more experts; wherein the one or more expert interface visual interface elements include one or more scales including selectable icons that are configured for placement along the one or more scales; wherein: each scale of the one or more scales has a dynamically set range, each dynamically set range determined to constrain a set of possible values available for an expert to select; and the dynamically set range is set based in accordance with a set of rules that constrain the set of possible values and a distribution of values along a corresponding scale based at least on identified patterns of bias identified for a corresponding expert; further comprising: receiving one or more user inputs from a user input device corresponding to a selected set of the one or more user interface elements; determining a path or a partial path spanning the selected set of the one or more user interface elements and selecting a region of the instantiated graphical scenario tree, the region selected such that all nodes spanning the path or partial path are visible on the graphical user interface; and controlling the graphical user interface to adapt a view displayed on the graphical user interface to be bounded such that the region is graphically displayed as an expanded partial display of the graphical scenario tree; further comprising: determining one or more estimated values of contributions to the particular portfolio under analysis, each of the one or more estimated values of contributions corresponding to a corresponding node of the path or partial path; and dynamically appending one or more graphical elements representing the one or more estimated values of contributions to the corresponding node of the path or partial path, the one or more graphical elements aligned with the nodes of the path or partial path) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent 29-33, 36-40, and 43-46 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 24, 29-30, 32-34, 36-37, 39-41, 43-44, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz et al., Patent No.: US 7,774,191 B2, [hereinafter Berkowitz], in view of Kobayashi et al., Pub. No.: US 2003/0229558 A1, [hereinafter Kobayashi], in view of Lakshminarayan et al., Pub. No.: US 2010/0114794 A1, [hereinafter Lakshminarayan], in further view of Alikhan et al., Pub. No.: US 2015/0339604 A1, [hereinafter Alikhan].

As per claim 24, Berkowitz teaches a method of generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface, the method comprising: maintaining a tree data storage structure representing the scenarios, the tree data storage structure including a plurality of nodes defining a descriptor, a probability value, and a data value (col. 2, lines 66-67 & col. 3, lines 1-17, discussing a reconfigurable virtual machine environment upon which a tailored solution to a specific problem is crafted. Additionally, an operating system for such a virtual machine is included. The information to be processed for a problem is encoded into a solution-space, or manifold of nodes, where a node can be any kind of data structure, and the nodes may be independent, or connected in any kind of topology such as an acyclic directed graph (ACG) structure, a balanced tree, or other suitable data representation (i.e., maintaining a tree data storage structure representing the scenarios, the tree data storage structure including a plurality of nodes); col. 4, lines 26-48, discussing that the solution space is the collection of nodes or other data formats that are interconnected in such a way as to construct a data representation, or manifold, with input data encoded into its topology. One possible embodiment for such a data representation is an acyclic directed graph. Other possible embodiments include, but are not limited to: independent point-clouds, ordered sets of points, cyclic graphs, balanced trees, recombining graphs, meshes, lattices and various hybrids or combinations of such representations. Each node represents one point in the data representation that is implemented using a data structure (i.e., a plurality of nodes defining a descriptor); col. 36, lines 42-56, discussing Data Structures. For each entity in the collection (each instrument-type in a portfolio, for risk applications), the NVSI (Net centric Virtual Supercomputing Infrastructure) constructs a path dependent tree (a rooted, ordered, unidirected graph), also more generally termed a metastructure or scenario-tree. The branches (edges) represent variations in input-parameter with fanout K. Every node is a state-vector S containing the value (output) of one or more model vectors V for the given instrument (allowing for multiple models to value the same instrument), and the probability P(s) associated with that node (i.e., the tree data storage structure including a plurality of nodes defining a descriptor, a probability value, and a data value), for each timestep t in a sequence of chosen intervals; col. 42, lines 23-31, discussing that the core NVSI modules are: RiskScape Application: the user specifies using SDL (Scenario Description Language) the nature of the problem domain, the type of structures K, the time-depth, the mapping of K to the input-vector, the portfolio to evaluate, the scenarios desired, the event and probability thresholds, and so forth);

the tree data storage structure including an event node corresponding to a root node, outcome nodes corresponding to children of the root nodes, and macro factors nodes corresponding to further children of the outcome nodes, each macro factors node including a data value (col. 36, lines 42-56, discussing Data Structures. For each entity in the collection (each instrument-type in a portfolio, for risk applications), the NVSI (Net centric Virtual Supercomputing Infrastructure) constructs a path dependent tree (a rooted, ordered, unidirected graph – i.e., a root node), also more generally termed a metastructure or scenario-tree. The branches (edges) represent variations in input-parameter with fanout K. Every node is a state-vector S containing the value (output) of one or more model vectors V for the given instrument (allowing for multiple models to value the same instrument), and the probability P(s) associated with that node, for each timestep t in a sequence of chosen intervals; col. 42, lines 23-31, discussing that the core NVSI modules are: RiskScape Application: the user specifies using SDL (Scenario Description Language) the nature of the problem domain, the type of structures involved, the fanout K, the time-depth, the mapping of K to the input-vector, the portfolio to evaluate, the scenarios desired, the event and probability thresholds, and so forth; col. 48, lines 35-53, discussing that the NVSI architecture allows flexible (and extensible) reconfiguration of the system memory in such a way that the actual topology of the computational surface is modifiable. This means that a true virtual machine is constructed, one which is unique for each problem domain….In our case we accomplish this because the core of the NVSI is a problem domain-optimized solution manifold. This solution manifold has been created, or “instantiated, in system memory (hence the name for one of the component modules: the Instantiation Manager). In the case of the RiskScape application, this solution manifold is a combination of a rooted (i.e., the tree data storage structure including an event node corresponding to a root node, outcome nodes corresponding to children 

the event represented by the event node and the determined macro factors represented by the macro factors nodes in the tree data storage structure (col. 18, lines 19-38, discussing that a scenario is the path of events, or conditional changes, that leads to a given state. Thus, each node represents the result of one scenario. The entire set of scenarios yields a scenario-tree; col. 32, lines 52-67, discussing that the method of stress-testing has evolved as a complement to VaR. Also known as scenario analysis, this approach attempts to address the weaknesses in VaR by subjectively generating scenarios that simulate large-variance events; col. 36, lines 42-56, discussing Data Structures. For each entity in the collection (each instrument-type in a portfolio, for risk applications), the NVSI (Net centric Virtual Supercomputing Infrastructure) constructs a path dependent tree (a rooted, ordered, unidirected graph), also more generally termed a metastructure or scenario-tree. The branches (edges) represent variations in input-parameter with fanout K. Every node is a state-vector S containing the value (output) of one or more model vectors V for the given instrument (allowing for multiple models to value the same instrument), and the probability P(s) associated with that node, for each timestep t in a sequence of chosen intervals (i.e., This shows that the event and the determined macro factors are represented by nodes in the tree data storage structure); col. 42, lines 23-31, discussing that the core NVSI modules are: RiskScape Application: the user specifies using SDL (Scenario Description Language) the nature of the problem domain, the type of structures involved, the fanout K, the time-depth, the mapping of K to the input-vector, the portfolio to evaluate, the scenarios desired, the event and probability thresholds, and so forth; col. 48, lines 35-53, discussing that the NVSI architecture allows flexible (and extensible) reconfiguration of the system memory in such a way 
using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each path, traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis (col. 18, lines 29-38, discussing that a scenario is the path of events, or conditional changes, that leads to a given state. Thus, each node represents the result of one scenario (i.e., using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes). The entire set of scenarios yields a scenario-tree; col. 32, lines 52-67, discussing that the method of stress-testing has evolved as a complement to VaR. Also known as scenario analysis, this approach attempts to address the weaknesses in VaR by subjectively generating scenarios that simulate large variance events. This enables the handling of nonlinear positions, and certainly fills in some of the gaps…; col. 33, lines 18-48, discussing that it is well known that the ideal approach would be to simulate the detailed price trajectory for all the instruments in a portfolio, over a broad range of path dependent scenarios, using the best pricing models available (i.e., traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis), all calibrated by accumulations of historical data to provide correlation coefficients, scaling factors, and transition-probabilities for variations in financial parameters. The difficulty has been that such an approach requires an enormous amount of computing power (on the order of leading-edge Supercomputers), at a cost that is daunting to 

instantiating a scenario tree based on the tree data storage structure and the plurality of nodes (col. 4, lines 49-62, discussing that the instantiation engine (IE) provides instructions for the instantiation unit (IU) that creates and deletes nodes. The population engine (PE) provides instructions for the population unit (PU) that stores data into nodes, and the arithmetic and logic unit (ALU) that emulates a more traditional hardware-implemented ALU. The navigation engine (NE) provides instructions for the navigation unit that reads selected nodes. The evolution engine (EE) provides instructions for updating the contents of the IU and the PU. The configuration engine (CE) provides instructions for the solution-space configuration unit (SCU), which allocates memory for the data nodes and the node index. The SCU also stores configuration parameters for every aspect of the architecture; col. 6, lines 15-23, discussing that the Instantiation Unit (IU) creates the nodes and makes space for the nodes in the data representation (i.e., instantiating a scenario tree based on the tree data storage structure and the plurality of nodes); col. 5, lines 5-15, discussing that the Instantiation Engine, for example, runs procedures to create nodes, the 

processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value (col. 7, lines 49-67, discussing that the evolution engine (EE) adds, deletes, or modifies nodes in a manner depicted by the pseudocode in FIG. 7. The EE begins execution by getting a selected node number from the domain application program. The EE then gets the evolution condition from the domain application program. The evolution condition specifies whether the EE is to add a new node, delete an existing node, or modify an existing node. If the condition specifies that the EE is to add a new node, the EE calls the instantiation procedure for the specified node number. The EE then calls the population procedure for the same node according to parameters specified by the domain application program; col. 39, lines 1-12, discussing that in the prototype version designed for use in financial risk analysis, the data structure has elements that are key for future-risk computation. For portfolio evaluation, the conditional probabilities correspond to the actuarial transition-probabilities derived from tables of historically-calibrated movements in financial variables, or extracted from relevant time-series of changes in those variables. For risk analysis, the risk-adjusted probabilities are also important, so the RiskScape interface allows the user to choose either, or both. If both are specified, one of the alternative probabilities is stored in one of the variables; col. 39, lines 43-57, discussing that by continuous off-line computing, the RiskScape/NVSI constructs a daily updated landscape of projected portfolio values for a broad K, the time-depth, the mapping of K to the input-vector, the portfolio to evaluate, the scenarios desired, the event and probability thresholds, and so forth; col. 42, lines 35-48, discussing that one of the key optimizing techniques used is to simulate interleaved memory by having the Population Manage first compute all the values of V, to have them available to the Navigation Manager as soon as possible, and then it computes the next updated set of values V - the same variables, same value of t—but updated for the next day's data, as the portfolio is “aged’. The Navigation Manager then selects the second set of values, so that portfolio update is performed synchronously, over the entire hyperspace;  col. 44, lines 40-46, discussing a recurring (for each daily update, as the portfolio is aged) recalculation of all values in V for every node in H; col. 38, lines 42-67).

While Berkowitz suggests periodically or continuously updating the tree data storage structure (col. 39, lines 43-57; col. 42, lines 35-48), Berkowitz does not explicitly teach wherein the tree data storage structure was generated using a machine learning model trained on expert input to determine macro factors corresponding to an event; instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; providing the graphical scenario tree to be dynamically rendered on the graphical user interface; and periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; and receiving machine-readable answers to the set of poll questions. Kobayashi in the analogous art of scenario analysis systems teaches: 

instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes (paragraph 0006, discussing that in pursuing a business, there is a case that a consideration is sought on an alternative plan of a schedule itself due to a management measure in business progress, instead of simply calculating a business value on a given schedule. In such a case, an alternative schedule is schemed reflecting a management measure in a basic scenario to evaluate an alternative-plan-based business thereby adopting a business plan high in evaluation. In order to evaluate a plurality of alternative plans, there is a need to scheme an alternative scenario by using the business prospect data in which a plan change corresponding to a different management measure is added to a basic scenario to repeat business-value calculation a plurality of number of times. Consequently, because generally the procedure of probability-based business evaluation is greater in computation amount as compared to the procedure of fixing business evaluation, there has been a problem in computation processing efficiency; paragraph 0007, discussing that it is an advantage of the invention to provide a business evaluating system and business evaluating apparatus capable of enhancing the efficiency of probability-based business evaluation operating processing and of assisting to proceed a plan and to evaluate an effect of practicable measure; paragraph 0008, discussing that the invention is, a business evaluating system for evaluating, upon projecting a business plan, a business value depending on a prospect of an investment required in proceeding the business and a profit to be obtained from the business by using an electronic computer; paragraph 0024, discussing that the invention combines the inputted first schedule and the business progress change criterion to generate a new second 

    PNG
    media_image1.png
    553
    861
    media_image1.png
    Greyscale
; paragraph 0083, discussing that the binary tree shown in FIG. 7 includes four combinations of paths from an investment node to settlement node. Each path represents a combination of the events in business progress.  Although actually one of the paths assumably takes place, the probability of which path results can be computed based on a branching probability; paragraph 0087); and 

providing the graphical scenario tree to be dynamically rendered on the graphical user interface (paragraph 0028, discussing that the invention calculates an expected value of business value on the basis of the calculated probability distribution of business value, the calculated 
    PNG
    media_image2.png
    435
    706
    media_image2.png
    Greyscale
;
paragraph 0097, discussing that the above explanation used the example that the business scenario was represented by a binary tree wherein the change of a business plan was based on a single business scenario control rule (business progress change criterion). It is possible to use a set of business scenario control rules. Even where a business risk is expressed by a binary tree, in the case the binary three is in a complicated structure, there is troublesome in computing a cash-flow probability distribution. Even in the case a business risk is expressed by a probability distribution with continuous variables, it is also possible, in a business scenario, to approximate with a tree structure having many branches as shown in FIG. 14).

Berkowitz is directed toward scenario analysis systems. Kobayashi is directed toward a business evaluating system. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz to include instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; and providing the graphical scenario tree to be dynamically rendered on the graphical user interface, as taught by Kobayashi, since the claimed 

The Berkowitz-Kobayashi combination does not explicitly teach wherein the tree data storage structure was generated using a machine learning model trained on expert input to determine macro factors corresponding to an event; periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; and receiving machine-readable answers to the set of poll questions. Lakshminarayan in the analogous art of portfolio analysis teaches:

periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure (abstract, discussing methods, systems, and computer program products for quantifying financial impact of marketing investments. Time series data describing the financial performance generated by corresponding marketing investments that are made as a function of time is provided to configure an econometric model. The econometric model, which describes a linear relationship between the financial performance and the corresponding marketing investments, is transformed into an aggregated non-linear econometric model that includes non-linear factors causing the financial performance to change at a varying rate as a function of the marketing investments; paragraph 0040, discussing a method for adjusting intercept (Alpha) and slope (Beta) coefficients of the one or more linear econometric models described with reference to FIG. 1A. The Delphi adjustment 114 is a systematic and an interactive method based on independent inputs of selected experts. The method relies on collective opinions gathered from a ; and 
receiving machine-readable answers to the set of poll questions (paragraph 0040, “these experts answer a series of questions provided to them via several well designed survey questionnaires 108”;  paragraph 0046, discussing that similar to the use of questionnaires to gather expert opinions 110 to make Delphi adjustment 114, questionnaires may be used to gather expert opinions 100 to make the Bayesian adjustment 112. The consensus output from the expert is used (i.e., receiving machine-readable answers to the set of poll questions) to codify the prior distribution, which is used in the Bayesian modeling. Operationally, from the moderated enquiry and feedback, a distribution of values is obtained for each question answered and is modeled by a probability distribution which serves as a prior distribution; paragraph 0045, discussing that the Bayesian adjustment 112 is used to incorporate qualitative or subjective information about the probability distribution associated with the intercept and slope coefficients of the one or more linear econometric models 120 to adjust the intercept and slope coefficients 104 and 106 accordingly.  Bayesian models use a probability model that accurately describes the data known as the sampling distribution. The Bayesian models also use subjective information about the parameters of the sampling distribution/probability model, and can be viewed as imposing a 

The Berkowitz-Kobayashi combination is directed toward scenario analysis systems. Lakshminarayan is directed toward a method and system for prediction of financial performance for a given portfolio of marketing investments. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz-Kobayashi combination to include periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; and receiving machine-readable answers to the set of poll questions, as taught by Lakshminarayan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to aggregate data, reconcile it, analyze the data, and visualize the data rapidly, thereby enabling users to perform various what-if analysis and facilitating portfolio risk management.

The Berkowitz-Kobayashi-Lakshminarayan combination is does not explicitly teach wherein the tree data storage structure was generated using a machine learning model trained on expert input to determine macro factors corresponding to an event. However, Alikhan in the analogous art of scenario modeling systems teaches this concept. Alikhan teaches: 

 wherein the tree data storage structure was generated using a machine learning model trained on expert input to determine macro factors corresponding to an event (paragraph 0041, 

The Berkowitz-Kobayashi-Lakshminarayan combination is directed toward scenario analysis systems. Alikhan is directed toward  a system for predictive modeling. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz-Kobayashi-Lakshminarayan combination to include a tree data storage structure generated using a machine learning model trained on expert input to determine macro factors corresponding to an event, as taught by Alikhan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 

As per claim 29, the Berkowitz-Kobayashi-Lakshminarayan-Alikhan combination teaches the method of claim 24. Although not taught by the Berkowitz-Kobayashi combination, Lakshminarayan in the analogous art of portfolio analysis teaches further comprising: providing, to be dynamically rendered, an expert interface for receiving the received input data sets representing inputs from one or more experts, the expert interface including one or more expert interface visual interface elements, which when interacted with by the one or more experts, indicate the inputs from the one or more experts (abstract, discussing methods, systems, and computer program products for quantifying financial impact of marketing investments. Time series data describing the financial performance generated by corresponding marketing investments that are made as a function of time is provided to configure an econometric model. The econometric model, which describes a linear relationship between the financial performance and the corresponding marketing investments, is transformed into an aggregated non-linear econometric model that includes non-linear factors causing the financial performance to change at a varying rate as a function of the marketing investments; paragraph 0016, discussing that a model can be a representation of the characteristics and behavior of a system, element, solution, product, or service.  A model captures the behavior of a marketplace that includes suppliers and consumers of products and services.  The model may include a declarative specification of the structural, functional, non-functional, and runtime characteristics of the marketplace. The model may be often used to as a simulation tool to predict future values of the dependent variable based 

The Berkowitz-Kobayashi combination is directed toward scenario analysis systems. Lakshminarayan is directed toward a method and system for prediction of financial performance for a given portfolio of marketing investments. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz-Kobayashi combination to include providing, to be dynamically rendered, an expert interface for receiving the received input data sets representing inputs from one or more experts, the expert interface including one or more expert interface visual interface elements, which when interacted with by the one or more experts, indicate the inputs from the one or more experts, as taught by Lakshminarayan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to aggregate data, reconcile it, analyze the data, and visualize the data rapidly, thereby enabling users to perform various what-if analysis and facilitating portfolio risk management.

As per claim 30, the Berkowitz-Kobayashi-Lakshminarayan-Alikhan combination teaches the method of claim 29. Although not taught by the Berkowitz-Kobayashi combination, Lakshminarayan in the analogous art of portfolio analysis teaches wherein the one or more expert interface visual interface elements include one or more scales including selectable icons that are configured for placement along the one or more scales (paragraph 0029, discussing that the framework 100 leverages non-linear modeling to determine marketing vehicles that significantly impact revenues and profits, the Bayesian and Delphi adjustments 112 and 114 to incorporate expert opinions 110 in a quantifiable manner, and mathematical optimization 150 for determining an optimal mix of marketing investments 160 to maximize financial returns. The framework 100 

The Berkowitz-Kobayashi combination is directed toward scenario analysis systems. Lakshminarayan is directed toward a method and system for prediction of financial performance for a given portfolio of marketing investments. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz-Kobayashi combination to include wherein the one or more expert interface visual interface elements include one or more scales including selectable icons that are configured for placement along the one or more scales, as taught by Lakshminarayan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to aggregate data, reconcile it, analyze the data, and visualize the data rapidly, thereby enabling users to perform various what-if analysis and facilitating portfolio risk management.

As per claim 32, the Berkowitz-Kobayashi-Lakshminarayan-Alikhan combination teaches the method of claim 24. Berkowitz further teaches further comprising: receiving one or more user inputs from a user input device corresponding to a selected set of the one or more user interface elements (paragraph 0036, discussing that the solution space is the collection of nodes or other data formats that are interconnected in such a way as to construct a data representation, or manifold, with input data encoded into its topology. One possible embodiment for such a data representation is an acyclic directed graph. Other possible embodiments include, but are not limited to: independent point-clouds, ordered sets of points, cyclic graphs, balanced trees, recombining graphs, meshes, lattices and various hybrids or combinations of such representations. Each node represents one point in the data representation that is implemented 

determining a path or a partial path (col. 18, lines 29-38, discussing that a scenario is the path of events, or conditional changes, that leads to a given state. Thus, each node represents the result of one scenario. The entire set of scenarios yields a scenario-tree; col. 33, lines 18-48, discussing that it is well known that the ideal approach would be to simulate the detailed price trajectory for all the instruments in a portfolio, over a broad range of path dependent scenarios, using the best (perhaps several) pricing models available, all calibrated by accumulations of historical data to provide correlation coefficients, scaling factors, and transition-probabilities for variations in financial parameters. The difficulty has been that such an approach requires an enormous amount of computing power (on the order of leading-edge Supercomputers), at a cost that is daunting to even the most resource-rich investment banks…This description outlines a new technology that allows, for the first time, a practical solution to the problem of calculating future risk for large-scale portfolios. We present a novel computing architecture—essentially a Software-based “virtual Supercomputer that Supports on-demand access to projected prices over 

Berkowitz does not explicitly teach determining a path or a partial path spanning the selected set of the one or more user interface elements and selecting a region of the instantiated graphical scenario tree, the region selected such that all nodes spanning the path or partial path are visible on the graphical user interface; and controlling the graphical user interface to adapt a view displayed on the graphical user interface to be bounded such that the region is graphically displayed as an expanded partial display of the graphical scenario tree. However, Kobayashi in the analogous art of scenario analysis sets teaches these concepts. Kobayashi teaches: 
determining a path or a partial path spanning the selected set of the one or more user interface elements and selecting a region of the instantiated graphical scenario tree, the region selected such that all nodes spanning the path or partial path are visible on the graphical user interface (paragraph 0008, discussing that the invention is, a business evaluating system for evaluating, upon projecting a business plan, a business value depending on a prospect of an investment required in proceeding the business and a profit to be obtained from the business by using an electronic computer; paragraph 0056, discussing that FIG. 7 is a figure representing the basic scenario by a binary tree; 

    PNG
    media_image1.png
    553
    861
    media_image1.png
    Greyscale
; paragraph 0083, discussing that the binary tree shown in FIG. 7 includes four combinations of paths from an investment node to settlement node. Each path represents a combination of the events in business progress.  Although actually one of the paths assumably takes place, the probability of which path results can be computed based on a branching probability; paragraph 0084, discussing that there is shown, in FIG. 8, a table having a binary tree path and its probability. In FIG. 8, for four combination of paths, it is possible to compute a probability as a product of the branching probabilities shown in FIG. 7); and
 
controlling the graphical user interface to adapt a view displayed on the graphical user interface to be bounded such that the region is graphically displayed as an expanded partial display of the graphical scenario tree (paragraph 0014, discussing a business progress change criterion for setting a criterion to change a progress of the business relying on event branching in the schedule; whereby the schedule and the business progress change criterion can be selectively displayed on a display of the electronic computer; paragraph 0022, discussing that    the invention combines the inputted first schedule and the business progress change criterion to generate a new second schedule, the generated second schedule being to be displayed on a display of the electronic computer; paragraph 0032, discussing that the invention compares a probability distribution of business value of the second schedule generated by applying the business progress change criterion with a probability distribution of business value of the inputted 

Berkowitz is directed toward scenario analysis systems. Kobayashi is directed toward a business evaluating system. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz to include determining a path or a 

As per claim 33, the Berkowitz-Kobayashi-Lakshminarayan-Alikhan combination teaches the method of claim 24. Berkowitz further teaches further comprising: determining one or more estimated values of contributions to the particular portfolio under analysis, each of the one or more estimated values of contributions corresponding to a corresponding node of the path or partial path (col. 33, lines 18-48, discussing that this description outlines a new technology that allows, for the first time, a practical solution to the problem of calculating future risk for large-scale portfolios. We present a novel computing architecture—essentially a Software-based “virtual Supercomputer that Supports on-demand access to projected prices over portfolios of securities, for a full range of path-dependent scenarios that entail large moves in financial variables. Termed NVSI (Netcentric Virtual Supercomputer Infrastructure), the system is a suite of highly-optimized system kernels and user applications, designed to emulate the key aspects of supercomputer architecture (tools, techniques, and algorithms), running on off the-shelf workstation and network hardware; col. 39, lines 43-57, discussing that by continuous off-line computing, the RiskScape/NVSI constructs a daily updated landscape of projected portfolio values for a broad 

Berkowitz does not explicitly teach dynamically appending one or more graphical elements representing the one or more estimated values of contributions to the corresponding node of the path or partial path, the one or more graphical elements aligned with the nodes of the path or partial path. However, Kobayashi in the analogous art of scenario analysis systems teaches this concept (paragraph 0024, discussing that the invention combines the inputted first schedule and the business progress change criterion to generate a new second schedule, a probability distribution of business value being calculated by providing an occurring probability to each event 

Berkowitz is directed toward scenario analysis systems. Kobayashi is directed toward a business evaluating system. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz to include dynamically appending one or more graphical elements representing the one or more estimated values of contributions to the corresponding node of the path or partial path, the one or more graphical elements aligned with the nodes of the path or partial path, as taught by Kobayashi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing business users to take advantage of scenario analysis information, thereby aiding decision makers with financial decision making.

Claims 34 and 41 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 24, as discussed above. Further, as per claim 33 and 41 Berkowitz teaches a non-transitory computer-readable storage medium storing computer program instructions executable by a processor to perform operations for generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface (paragraph 0056, discussing that the physical memory controller (PMC) operates between the NIM and the NDM. The PMC controls the use of physical memory devices such as random access memory (RAM), disk drives, optical storage drives, and other physical memory devices which may be available to store data) and a system, comprising: a processor; and a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform operations for generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface (paragraph 0022, discussing that the virtual supercomputer operates on a single hardware processor and provides a software environment in which tailored solutions to multiple problems and/or problem classes can be created. In another embodiment of the present invention, the virtual supercomputer operates on a distributed interconnected network of hardware processors.  Such processors may or may not be all of the same type. In this second embodiment, the advantages of additional computing resources and concurrent processing can be exploited to find a solution in a highly efficient manner; paragraph 0033, discussing that the virtual supercomputer is a system, apparatus and method, composed of the NVSI Virtual Machine (VM), which is the actual reconfigurable virtual hardware processor, an associated operating system (NVSI-OS), a virtual-machine assembler (NVCL Assembler), an application programming interface (NVSI-API), Platform Drivers, and a Platform Assembler).

Claims 36 and 43 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 29, as discussed above.
Claims 37 and 44 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 30, as discussed above.
Claims 39 and 45 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 32, as discussed above.
.

24.	Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz in view of Kobayashi, in further view of Lakshminarayan, in view of Alikhan, in further view of Williams et al., Pub. No.: US 2006/0036452 A1, [hereinafter Williams].

As per claim 31, the Berkowitz-Kobayashi-Lakshminarayan-Alikhan combination teaches the method of claim 30. Although not taught by the Berkowitz-Kobayashi combination, Lakshminarayan  in the analogous art of portfolio analysis teaches wherein: each scale of the one or more scales has a dynamically set range, each dynamically set range determined to constrain a set of possible values available for an expert to select; and the dynamically set range is set based in accordance with a set of rules that constrain the set of possible values and a distribution of values along a corresponding scale (paragraph 0033, discussing that since the one or more linear econometric models 120 may not capture the complexities and the behavior of the B2B marketplace the one or more linear econometric models 120 are enhanced to include other qualitative or subjective factors such as macroeconomics trends (e.g., projections of future IT spending, the effect of prime lending rates, geo-political disturbances, epidemics, wars, global warming, price of oil, and similar others) and expert opinions 110 that influence revenues; paragraph 0040, discussing that the Delphi adjustment 114 is a systematic and an interactive method based on independent inputs of selected experts. The method relies on collective opinions gathered from a panel of carefully selected experts from the marketing departments and business units within an enterprise. These experts answer a series of questions provided to them via several well designed survey questionnaires 108. A separate questionnaire may be provided to the panel of experts for adjusting the intercept coefficient 104 and the slope coefficient 106; paragraph 0041, discussing that questions may be formulated as hypotheses. The experts state 

The Berkowitz-Kobayashi combination is directed toward scenario analysis systems. Lakshminarayan is directed toward a method and system for prediction of financial performance for a given portfolio of marketing investments. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz-Kobayashi combination to include wherein: each scale of the one or more scales has a dynamically set range, each dynamically set range determined to constrain a set of possible values available for an expert to select; and the dynamically set range is set based in accordance with a set of rules that constrain the set of possible values and a distribution of values along a corresponding scale, as taught by Lakshminarayan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to aggregate data, reconcile it, analyze the data, and visualize the data rapidly, thereby enabling users to perform various what-if analysis and facilitating portfolio risk management.

The Berkowitz-Kobayashi-Lakshminarayan-Alikhan combination does not explicitly teach the dynamically set range is set based in accordance with a set of rules that constrain the set of based at least on identified patterns of bias identified for a corresponding expert. However, Williams in the analogous art of portfolio analysis teaches this concept (abstract, discussing methods and systems for forming a team of experts and evaluating a portfolio of patent documents. The methods comprise the step of determining a bias of an expert, and then providing evaluations of patent documents assigned to the expert according to a selected evaluation method, which is bias corrected to reduce or compensate for the bias of the expert. A system for evaluating a patent portfolio comprises means for assigning the patent documents to said experts and monitoring progress of the evaluation process of each expert, and means for performing evaluations of the assigned patent documents by each expert. The system is further enhanced with the means for determining the bias of the expert, and with a visualization unit for visualizing the results of the patent portfolio evaluation by color coding the evaluation results; paragraph 0167, discussing that to characterize the bias of an expert, we offer to introduce a measurable quantity, called a bias coefficient "B". Conveniently, the bias coefficient "B" is measured on a scale of [-1, 1], with B=0 indicating a complete absence of bias, B>0 indicating an overly optimistic patent evaluation by an expert, and B<0 indicating an overly pessimistic evaluation. The value of the bias coefficient "B" of an expert determines the value of the parameter of non-linearity "b" required for compensation of the experts' bias according to the technique described above). 

The Berkowitz-Kobayashi-Lakshminarayan-Alikhan combination is directed toward scenario analysis systems. Williams is directed toward a system and method for patent portfolio evaluation. Therefore they are deemed to be analogous references as they both are directed toward scenario evaluation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz-Kobayashi-Lakshminarayan-Alikhan combination to include the dynamically set range is set based in accordance with a set of rules that constrain the set of possible values and a distribution of values along a corresponding scale 

Claim 38 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 31, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Studnitzer et al., Pub. No.: US 2018/0276541 A1 – describes a system that analyzes and learns a participant's historical transactional patterns and strategies, and proactively monitors if a participant's present transactional activity deviates therefrom in a manner inconsistent with current external conditions so as to pose a risk to that participant.
B.	Psota et al., Pub. No.: US 2011/0173093 A1 – describes a system for evaluating public records of supply transactions for financial investment decisions.
C.	Kitahara et al., Pub. No.: US 2002/0174049 A1 – describes an apparatus and method for supporting investment decision making, and computer program.
D.	Pranevicius, Henrikas, and Kristina Sutiene. "Scenario tree generation by clustering the simulated data paths." Proc 21st Eur Conf on Model and Simul (ECMS). 2007 – describes multistage stochastic programs for solving long-term planning problems under uncertainty.
 THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683